EXHIBIT 10.4

[gbb432h3x34j000001.jpg]

 

Change in Control Severance Agreement

This Change in Control Severance Agreement ("Agreement") is made by and between
Zimmer GmbH ("Employer" or "Company" as case may be) and Didier Deltort
("Executive").

Recitals

(A)

The Company considers it essential to the best interests of its ultimate
shareholders to foster the continuous employment of key management personnel.

 

(B)

The Company and the Board recognize that, as is the case with many publicly held
corporations, the possibility of a Change in Control in the Ultimate Parent
Company exists and that such a possibility, and the uncertainty and questions
that it may raise among management, may result in the departure or distraction
of management personnel to the detriment of the Company and its shareholders.

 

(C)

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Company's
management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control.  

 

(D)

The parties intend that no amount or benefit will be payable under this
Agreement unless a termination of the Executive's employment with the Company
occurs following a Change in Control, or is deemed to have occurred following a
Change in Control, as provided in this Agreement.

 

Defined terms as used herein and not defined elsewhere in this Agreement, shall
have the meaning ascribed to them in Annex 1 to this Agreement.

1.

Term of Agreement

 

This Agreement will commence on the date stated below and will continue in
effect through December 31, 2018.  Beginning on January 1, 2019, and each
subsequent January 1, the term of this Agreement will automatically be extended
for one additional year, unless either party gives the other party written
notice not to extend this Agreement at least 30 days before the extension would
otherwise become effective or unless a Change in Control occurs.  If a Change in
Control occurs during the term of this Agreement, this Agreement will continue
in effect for a period of 24 months from the end of the month in which the
Change in Control occurs.  Notwithstanding the foregoing provisions of this
Article, this Agreement will terminate on the Executive's retirement date, as
defined under Swiss law.

 

--------------------------------------------------------------------------------

 

2 /11  

Change in Control Severance Agreement

 

2.

Compensation other than Severance Payments

 

2.1

Compensation Previously Earned

 

If the Executive's employment is terminated for any reason following a Change in
Control and during the term of this Agreement, the Company will pay the
Executive's salary accrued through the Date of Termination, at the rate in
effect at the time the Notice of Termination is given, together with all other
compensation and benefits payable to the Executive through the Date of
Termination under the terms of any compensation or benefit plan, program, or
arrangement maintained by the Company during that period.

2.2

Normal Post-Termination Compensation and Benefits.

 

Except as provided in Section 3.1, if the Executive's employment is terminated
for any reason following a Change in Control and during the term of this
Agreement, the Company will pay the Executive the normal compensation and
benefits payable to the Executive under the terms of the Company's compensation
or benefit plans, programs, and arrangements, as in effect immediately prior to
the Change in Control, including but not limited to the Non-Competition Period
Payments (if any). This provision does not restrict the Company's right to
amend, modify, or terminate any plan, program, or arrangement prior to a Change
in Control.

2.3

No Duplication.

 

Notwithstanding any other provision of this Agreement to the contrary, the
Executive will not be entitled to duplicate benefits or compensation under this
Agreement and the terms of any other plan, program, or arrangement maintained by
the Company or any affiliate.

3.

Severance Payments

 

3.1

Payment Triggers

 

In addition to the payments as set out in Section 2 above, but in lieu of any
other severance compensation or benefits to which the Executive may otherwise be
entitled under any plan, program, policy, or arrangement of the Company or by
law in particular due to abusive termination under Art. 336a Swiss Code of
Obligations (and which the Executive hereby expressly waives), the Company will
pay the Executive the Severance Payments described in Section 3.2 upon
termination of the Executive's employment following a Change in Control and
during the term of this Agreement, unless the termination is (1) by the Company
for Cause, (2) by reason of the Executive's death, or (3) by the Executive
without Good Reason.

For purposes of this Section 3.1, the Executive's employment will be deemed to
have been terminated following a Change in Control by the Company without

 

--------------------------------------------------------------------------------

 

3 /11  

Change in Control Severance Agreement

 

Cause or by the Executive with Good Reason if (1) the Executive's employment is
terminated without Cause prior to a Change in Control at the direction of a
Person who has entered into an agreement with the Ultimate Parent Company, the
consummation of which will constitute a Change in Control; or (2) the Executive
terminates his employment with Good Reason prior to a Change in Control
(determined by treating a Potential Change in Control as a Change in Control in
applying the definition of Good Reason), if the circumstance or event that
constitutes Good Reason occurs at the direction of such a Person.

The Severance Payments described in this Article 3 are subject to the conditions
stated in Section 4 below and shall be reduced in part or in their totality if
and to the extent the Severance Payments were, at the time of their payment, to
be deemed a golden parachute or similar arrangement prohibited under the laws
where the Company is incorporated and has its registered office or the costs
associated with the Severance Payments could no longer be booked as expenditures
in the Company's profit and loss statement.

3.2

Severance Payments.

 

The following are the Severance Payments referenced in Section 3.1:

 

(a)

Lump Sum Severance Payment

 

In lieu of any further salary payments to the Executive for periods after the
Date of Termination, and in lieu of any severance benefits otherwise payable to
the Executive, the Company will pay to the Executive, in accordance with Section
3.3, a lump sum severance payment, in cash, equal to (a) two times the sum of
(1) the higher of the Executive's annual base salary in effect immediately prior
to the event or circumstance upon which the Notice of Termination is based or in
effect immediately prior to the Change in Control, plus (2) the amount of the
Executive's target annual bonus entitlement under the Cash Incentive Plan (or
any other bonus plan of the Company then in effect) as in effect immediately
prior to the event or circumstance giving rise to the Notice of Termination,
less (b) the amount of any statutory payment to which the Executive is entitled
related to any statutory notice period. If the Board determines that it is not
workable to determine the amount that the Executive's target bonus would have
been for the year in which the Notice of Termination was given, then, for
purposes of this paragraph (a), the Executive's target annual bonus entitlement
will be the average of annual bonus paid to the Executive with respect to the
three years immediately prior to the year in which the Notice of Termination was
given.

 

 

(b)

Options and Restricted Shares

 

All outstanding Options will become immediately vested and exercisable (to the
extent not yet vested and exercisable as of the Date of Termination).  To the
extent

 

--------------------------------------------------------------------------------

 

4 /11  

Change in Control Severance Agreement

 

not otherwise provided under the written agreement evidencing the grant of any
restricted Shares to the Executive, all outstanding Shares that have been
granted to the Executive subject to restrictions that, as of the Date of
Termination, have not yet lapsed will lapse automatically upon the Date of
Termination, and the Executive will own those Shares free and clear of all such
restrictions.  Notwithstanding the foregoing, Options and restricted Shares
remain subject to any forfeiture or clawback claims under the applicable option
plan or award agreement.

3.3

Time of Payment

 

Except as otherwise expressly provided in Section 3.2, payments provided for in
that Section will be made as follows:

No later than the fifth business day following the Date of Termination, the
Company will pay to the Executive an estimate, as determined by the Company in
good faith, of 90% of the payments under Section 3.2 (a) to which the Executive
is clearly entitled.

The Company will pay to the Executive the remainder of the payments due to the
Executive under Section 3.2 not later than 90 business days after the Date of
Termination.

At the time that payment is made under this Section 3.3, the Company will
provide the Executive with a written statement setting forth the manner in which
all of the payments to him under this Agreement were calculated and the basis
for the calculations.

3.4

Outplacement Services

 

For a period not to exceed six (6) months following the Date of Termination, the
Company will provide the Executive with reasonable outplacement services
consistent with past practices of the Company prior to the Change in Control or,
if no past practice has been established prior to the Change in Control,
consistent with the prevailing practice in the medical device manufacturing
industry.

4.

The Executive's Covenants

 

4.1

Confidentiality, Non-Competition and Non-Solicitation Agreement

 

The Executive herewith acknowledges and affirms his continuing obligations under
the existing Confidentiality, Non-Competition and Non-Solicitation Agreement
dated 28 June 2018 and re-affirms his agreement to honor the obligations as set
forth therein.

 

--------------------------------------------------------------------------------

 

5 /11  

Change in Control Severance Agreement

 

4.2

General Release

 

The Executive agrees that, notwithstanding any other provision of this
Agreement, the Executive will not be eligible for any Severance Payments under
this Agreement unless the Executive timely signs a General Release in
substantially the form attached to this Agreement as Annex 2.  The Executive
will be given 30 days to consider the terms of the General Release. If the
Executive does not return the executed General Release to the Company by the end
of the 30 day period that failure will be deemed a refusal to sign, and the
Executive will not be entitled to receive any Severance Payments under this
Agreement.

5.

Notices

 

For the purpose of this Agreement, notices and all other communications provided
for in the Agreement will be in writing and will be deemed to have been duly
given when delivered or mailed by Swiss registered mail, return receipt
requested, addressed to the respective addresses set forth below, or to such
other address as either party may furnish to the other in writing in accordance
with this Article 5, except that notice of change of address will be effective
only upon actual receipt:

To the Company:

Zimmer GmbH.

Attention: Vice President EMEA Counsel

Sulzer-Allee 8

8404 Winterthur

 

To the Executive:

The Executive’s principal residence as reflected in the records of the Company.

6.

Miscellaneous

 

This Agreement constitutes and expresses the entire agreement between the
Parties pertaining to the subject matter contained herein and supersedes all
prior and contemporaneous oral or written agreements, representations,
understandings and the like between the Parties.

This Agreement may not be modified, amended, altered or supplemented, in whole
or in part, except by a written agreement signed by the Parties.

If any provision of this Agreement is found by any competent authority to be
void, invalid or unenforceable, such provision shall be deemed to be deleted
from this Agreement and the remaining provisions of this Agreement shall
continue in full force. In this event, the Agreement shall be construed, and, if
necessary, amended in a way to give effect to, or to approximate, or to achieve
a result which is as close

 

--------------------------------------------------------------------------------

 

6 /11  

Change in Control Severance Agreement

 

as legally possible to the result intended by the provision hereof determined to
be void, illegal or unenforceable.

7.

Governing Law and Jurisdiction

 

This Agreement shall be governed by, interpreted and construed in accordance
with the substantive laws of Switzerland.

The ordinary courts and at the registered office of the Company shall have
exclusive jurisdiction for all disputes arising out of or in connection with
this Agreement.

This Agreement enters into force effective as of October 9, 2018.

 

Zimmer GmbH

 

/s/ Guillaume Génin                

/s/ Asif Hussain

Guillaume Génin

Asif Hussain

Vice President EMEA Counsel

Vice President Human Resources EMEA

 

 

Executive

 

/s/ Didier Deltort

Didier Deltort

 




 

--------------------------------------------------------------------------------

 

7 /11  

Change in Control Severance Agreement

 

Annex 1: Definitions

"Beneficial Owner" has the meaning stated in Rule 13d‑3 under the Exchange Act.

"Board" means the Board of Directors of the Ultimate Parent Company.

"Cash Incentive Plan" means the Ultimate Parent Company’s Executive Performance
Incentive Plan.

"Cause" for termination by the Company of the Executive's employment, after any
Change in Control, means (1) any reason being deemed good reason in the sense of
Art. 336d Swiss Code of Obligations; (2) the willful and continued failure by
the Executive to substantially perform the Executive's duties with the Company
(other than any such failure resulting from the Executive's incapacity due to
physical or mental illness or any such actual or anticipated failure after the
issuance of a Notice of Termination for Good Reason by the Executive) for a
period of at least 10 consecutive days after a written demand for substantial
performance is delivered to the Executive by the Company, which demand
specifically identifies the manner in which the Company believes that the
Executive has not substantially performed the Executive's duties; or (3) the
Executive willfully engages in conduct that is demonstrably and materially
injurious to the Company, the Ultimate Parent Company or its subsidiaries,
monetarily or otherwise.

A "Change in Control" will be deemed to have occurred if any of the following
events occur:

 

(a)

any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Ultimate Parent Company (not including in the securities
beneficially owned by that Person any securities acquired directly from the
Ultimate Parent Company or its affiliates) representing 20% or more of the
combined voting power of the Ultimate Parent Company's then outstanding
securities; or

 

 

(b)

during any period of two consecutive years (not including any period prior to
the execution of this Agreement), individuals who at the beginning of the period
constitute the Board and any new director (other than a director designated by a
Person who has entered into an agreement with the Ultimate Parent Company to
effect a transaction described in clause (a), (c) or (d) of this paragraph whose
election by the Board or nomination for election by the Ultimate Parent
Company's stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously
approved), cease for any reason to constitute a majority of the Board; or

 

 

(c)

the shareholders of the Ultimate Parent Company approve a merger or
consolidation of the Ultimate Parent Company with any other corporation, other

 

 

--------------------------------------------------------------------------------

 

8 /11  

Change in Control Severance Agreement

 

 

than (A) a merger or consolidation that would result in the voting securities of
the Ultimate Parent Company outstanding immediately prior to the merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity), in combination
with the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Ultimate Parent Company, at least 75% of the
combined voting power of the voting securities of the Ultimate Parent Company or
the surviving entity outstanding immediately after the merger or consolidation;
or (B) a merger or consolidation effected to implement a recapitalization of the
Ultimate Parent Company (or similar transaction) in which no Person acquires
more than 50% of the combined voting power of the Ultimate Parent Company's then
outstanding securities; or

 

 

(d)

the shareholders of the Ultimate Parent Company approve a plan of complete
liquidation of the Ultimate Parent Company or an agreement for the sale or
disposition by the Ultimate Parent Company of all or substantially all the
Ultimate Parent Company's assets.

 

Notwithstanding the foregoing, a Change in Control will not include any event,
circumstance, or transaction occurring during the six-month period following a
Potential Change in Control that results from the action of any entity or group
that includes, is affiliated with, or is wholly or partly controlled by the
Executive; provided, further, that such an action will not be taken into account
for this purpose if it occurs within a six-month period following a Potential
Change in Control resulting from the action of any entity or group that does not
include the Executive.

"Date of Termination" means the date on which the Notice of Termination under
the Employment Agreement has lapsed.

"Employment Agreement" means the employment agreement between the Executive and
the Company dated 28 June 2018 as further modified.

"Exchange Act" means the U.S. Securities Exchange Act of 1934, as amended from
time to time, and interpretive rules and regulations.

"Good Reason" for termination by the Executive of the Executive's employment
means the occurrence (without the Executive's express written consent) of any
one of the following acts by the Company, or failures by the Company to act
following a Change in Control:

 

(a)

the assignment to the Executive of any duties inconsistent with the Executive's
status as an executive officer of the Company or a substantial adverse
alteration in the nature or status of the Executive's responsibilities from
those in effect immediately prior to a Change in Control;

 

 

(b)

the Company's failure, without the Executive's consent, to pay to the Executive
any portion of the Executive's current compensation (which means, for

 

 

--------------------------------------------------------------------------------

 

9 /11  

Change in Control Severance Agreement

 

 

purposes of this paragraph (b), the Executive's annual base salary as in effect
on the date of this Agreement, or as it may be increased from time to time, and
the awards earned pursuant to the Cash Incentive Plan) or to pay to the
Executive any portion of an installment of deferred compensation under any
deferred compensation program of the Company, within 30 days of the date the
compensation is due;

 

 

(c)

the Company's failure to continue in effect any compensation plan in which the
Executive participates immediately prior to a Change in Control, which plan is
material to the Executive's total compensation, including, but not limited to,
the Cash Incentive Plan and the Ultimate Parent Company’s 2009 Stock Incentive
Plan as amended from time to time or any substitute plans adopted prior to the
Change in Control, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to that plan, or the
Company's failure to continue the Executive's participation in such a plan (or
in a substitute or alternative plan) on a basis not materially less favorable,
both in terms of the amount of benefits provided and the level of the
Executive's participation relative to other participants, as existed at the time
of the Change in Control.

 

Notwithstanding the foregoing, the occurrence of an event that would otherwise
constitute Good Reason will cease to be an event constituting Good Reason if the
Executive does not timely provide a Notice of Termination to the Company within
120 days of the date on which the Executive first becomes aware (or reasonably
should have become aware) of the occurrence of that event.

"Non-Competition Period Payments" has the meaning as defined in the
Confidentiality, Non-Competition and Non-Solicitation Agreement dated 28 June
2018, between the Company and the Executive.

“Notice of Termination” has the meaning as defined in section 2.2 of the
Employment Agreement (i.e., notice period of 6 months from the end of the month
in which the notice is given).

"Options" means options to purchase Shares awarded to the Executive during his
employment with the Company.

"Person" has the meaning stated in section 3(a)(9) of the Exchange Act, as
modified and used in sections 13(d) and 14(d) of the Exchange Act; however, a
Person will not include (1) the Ultimate Parent Company or any of its
subsidiaries, (2) a trustee or other fiduciary holding securities under an
employee benefit plan of the Ultimate Parent Company or any of its subsidiaries,
(3) an underwriter temporarily holding securities pursuant to an offering of
those securities, or (4) a corporation owned, directly or indirectly, by the
stockholders of the Ultimate Parent Company in substantially the same
proportions as their ownership of stock of the Ultimate Parent Company.

 

--------------------------------------------------------------------------------

 

10 /11  

Change in Control Severance Agreement

 

"Potential Change in Control" will be deemed to have occurred if any one of the
following events occurs:

 

(a)

the Ultimate Parent Company enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control;

 

 

(b)

the Ultimate Parent Company or any Person publicly announces an intention to
take or to consider taking actions that, if consummated, would constitute a
Change in Control;

 

 

(c)

any Person who is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Ultimate Parent Company representing 10% or more of the
combined voting power of the Ultimate Parent Company's then outstanding
securities, increases that Person's beneficial ownership of those securities by
5% or more over the percentage so owned by that Person on the date of this
Agreement; or

 

 

(d)

the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

 

"Shares" means shares of the common stock, $0.01 par value, of the Ultimate
Parent Company.

"Severance Payments" means the payments described in Section 3.2.

"Ultimate Parent Company" means Zimmer Biomet Holdings, Inc., a Delaware
corporation, and any successor to its business and/or assets.




 

--------------------------------------------------------------------------------

 

11 /11  

Change in Control Severance Agreement

 

Annex 2

GENERAL RELEASE

 

Name: __________________________          Notification Date:  ____________

 

Zimmer GmbH. (the "Company") has offered me certain severance benefits (the
"Severance Benefits") pursuant to a Change in Control Severance Agreement
("Agreement") between the Company and me.  I will only be able to receive the
Severance Benefits in consideration for my signing this General Release.

 

The Company has advised me of, and I acknowledge the following:

 

I have 30 days from the date I receive this General Release to consider and sign
it. If I do not return this signed General Release in 30 days (INSERT DATE), the
Company will consider this my refusal to sign, and I will not receive the
Severance Benefits.  If I do sign this General Release, it will become
immediately effective.

 

By signing this General Release I am giving up my right to sue the Company, and
any affiliates, parent companies and subsidiaries, and their past, present and
future officers, directors, employees, and agents (collectively, the "Released
Parties") based upon any act or event occurring prior to my signing this General
Release, to the fullest extent permitted by law.  Without limitation, and again
to the fullest extent permitted by law, I specifically release the Company from
any and all claims arising out of my employment and termination, including
claims based on the Swiss Code of Obligations, the Labour Act and all applicable
federal, cantonal and local laws.  

 

For the sake of clarification, I acknowledge that this General Release shall not
affect my legal obligation to protect the confidentiality of the Company's
information or any of my existing obligations under the Confidentiality,
Non-Competition and Non-Solicitation Agreement that I executed during my
employment with the Company (the "Non-Competition Agreement"), and I hereby
reaffirm my covenants and obligations under the Non-Competition Agreement.

 

By signing this General Release, none of my benefits will be affected to which I
am entitled under the Agreement or any claim arising out of the enforcement of
the Agreement.

 

My signature below acknowledges that I have read the above, understand what I am
signing, and am acting of my own free will.  The Company has advised me to
consult with an attorney and any other advisors of my choice prior to signing
this General Release.  

 

SIGNATURE

 

             DATE

 

PRINT NAME

 

 

 

 

 